EXHIBIT35.3 Agency& Trust 388 Greenwich Street, 14th Floor New York, NY 10013 OFFICER’S CERTIFICATE I, Karen Montbach, a Managing Director of Citibank, N. A. (the “Company”), hereby certify, with respect to the Pooling and Servicing Agreement, dated as of October1, 2011 between GS Mortgage Securities Corporation II, as Depositor, Wells Fargo Bank, National Association, as Master Servicer, Torchlight Loan Services, LLC, as Special Servicer, Pentalpha Surveillance LLC, as Operating Advisor, Citibank, N.A., as Certificate Administrator and Deutsche Bank National Trust Company, as Trustee (the “Agreement”), the following: 1. A review of the Company’s activities as Certificate Administrator for the period ending December31, 2012 and its performance under the Agreement has been made under my supervision. 2. To the best of my knowledge, based on such review, as of and for the period ending December31, 2012, the Company has fulfilled all of its obligations under the Agreement in all material respects throughout the reporting period. This statement is given by the undersigned as an authorized officer of the Company and not in the undersigned’s individual capacity. Date: March11, 2013 Citibank, N.A. By: /s/ Karen Montbach Name: Karen Montbach Title: Managing Director
